Allowable Subject Matter
1.	Claims 21-38 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
Regarding eligibility, the examiner considers the claim features related to
determining the presence of a user at a merchant location through wireless communication between a merchant device and a user device to be non-routine operation of computer technology.  In the examiner’s view, these claim elements in combination with the other recited features modify the claims so that they amount to significantly more than just an abstract idea, thus the claims are directed to patent eligible subject matter.
Regarding novelty and obviousness, the closest prior art (Rothschild, US 8,417,377) discloses many features of the claimed invention, but it does not show all of them.  Among other things Rothschild fails to teach determining item preferences based on previous transactions between the user device and a plurality of merchant devices and determining a user’s presence at a merchant location by wireless communication between a merchant device and a user device.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627